             Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

HEATHER DYSE,                                         )       Civil Action No.
individually and on behalf of all others              )
similarly situated,                                   )
                              Plaintiff,              )
                                                      )
        v.                                            )       COLLECTIVE
                                                      )       ACTION COMPLAINT
HEALTHALL CONSULTING, LLC                             )
                                                      )
                        Defendant.                    )
________________________________                      )


                            COLLECTIVE ACTION COMPLAINT

        Plaintiff Heather Dyse (“Plaintiff” or “Dyse”), through her undersigned counsel,

individually and on behalf of all others similarly situated, files this Collective Action Complaint

against Defendant HealthAll Consulting, LLC (“Defendant” or “HAC”). The following allegations

are based on personal knowledge as to Plaintiff’s own conduct and on information and belief as to

the acts of others.

                                 PRELIMINARY STATEMENT

        1.       This is an action brought pursuant to the Fair Labor Standards Act of 1938, 29

U.S.C. § 201, et seq. (“FLSA”), seeking payment of unpaid overtime wages. Plaintiff, on behalf

of herself and other similarly situated, also seeks liquidated damages for the failure to pay overtime

wages, as well as attorneys’ fees and costs.

        2.       Plaintiff alleges that she and other similarly situated consultants were knowingly

and improperly classified as independent contractors, and, as a result, did not receive overtime pay

for hours worked in excess of forty (40) in a workweek. The following allegations are based on




                                                  1
             Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 2 of 12



personal knowledge as to Plaintiff’s own conduct and are made on information and belief as to the

acts of others.

                                   JURISDICTION AND VENUE

        3.        Jurisdiction over Plaintiff’s FLSA claims is proper under 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

        4.        Venue in this Court is proper pursuant to 28 U.S.C. § 1391, because Defendant has

its principal place of business in North Andover, Massachusetts, in this judicial district, and

therefore a substantial part of the events giving rise to Plaintiff’s claims took place in this district.

                                              PARTIES

        5.        Plaintiff Heather Dyse (“Plaintiff” or “Dyse”), is an individual residing in New

Augusta, Mississippi.

        6.        Plaintiff worked for Defendant as a consultant providing support and training to

Defendant’s clients in using a new recordkeeping system in Huntsville, Alabama between July

2018 and March 2019.

        7.        Pursuant to 29 U.S.C. § 216(b), Dyse has consented in writing to participate in this

action. See Ex. A.

        8.        HealthAll Consulting, LLC (“Defendant” or “HAC”) is a Massachusetts

corporation which provides information technology educational services for the healthcare

industry across the United States. HAC has its headquarters at 310 Bear Hill Road, North Andover,

Massachusetts.

        9.        Defendant employs individuals engaged in commerce or in the production of goods

for commerce and/or handling, selling, or otherwise working on goods or materials that have been

moved in or produced in commerce by any person, as required by 29 U.S.C. §§ 206-207.




                                                   2
          Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 3 of 12



       10.      Defendant’s annual gross volume of sales made or business done exceeds $500,000.

                             COLLECTIVE ACTION DEFINITION

       11.      Plaintiff brings Count I of this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective

action on behalf of herself and the following class of potential FLSA opt-in litigants:

             All individuals who worked for HAC providing training and support to HAC’s
             clients in using electronic recordkeeping systems in the United States from
             April 12, 2016 to the present and were classified as independent contractors (the
             “FLSA Collective”).

       12.      Plaintiff reserves the right to redefine the FLSA Collective prior to notice and class

certification, and thereafter, as necessary.

                                               FACTS

       13.      As healthcare information technology firm, Defendant provides training and

support to healthcare facilities in connection with the implementation of new electronic

recordkeeping systems.

       14.      Defendant employs consultants, such as Dyse, who perform such training and

support services throughout the United States.

       15.      Defendant’s financial results are significantly driven by the number of consultants

performing training and support services for Defendant’s customers, and the fees that Defendant

charges the customers for these services.

       16.      Between July 2018 and March 2019, Dyse was assigned by HAC to provide

educational and support services to healthcare staff at Huntsville Hospital in Huntsville, Alabama.

       17.      Dyse was classified by Defendant as an independent contractor and was paid a set

hourly rate for all hours worked. Although she routinely worked more than forty hours a week, she

did not receive overtime for hours worked in excess of forty a week.




                                                  3
         Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 4 of 12




Plaintiff and Collective Action Members are Employees as a Matter of Economic Reality

       18.     Work performed by Plaintiff and Collective Action Members is an integral part of

Defendant’s business. Defendant is in the business of providing information technology

educational services to the healthcare industry. Plaintiff and Collective Action Members provide

support and training to Defendant’s clients in connection with the implementation of electronic

recordkeeping systems.

       19.     Plaintiff’s and Collective Action Members’ duties do not involve managerial work.

They follow the training provided to them by Defendant in performing their work, which is basic

training and support in using electronic recordkeeping systems.

       20.     Plaintiff and Collective Action Members do not make any significant relative

investments in relation to their work with Defendant. Defendant provides the training and

equipment required to perform the functions of their work.

       21.     Plaintiff and the Collective Action Members have little or no opportunity to

experience a profit or loss related to their employment. Defendant pays Plaintiff and the Collective

Action Members at a fixed hourly rate. Plaintiff and the Collective Action Members do not share

in Defendant’s monetary success; their income from their work is limited to their hourly rate.

       22.     Plaintiff’s and Collective Action Members’ work does not require special skills,

judgment or initiative. Defendant provides training to Plaintiff and Collective Action Members,

which they use to provide training and support to Defendant’s clients.

       23.     Plaintiff and Collective Action Members are economically dependent on

Defendant. Plaintiff and Collective Action Members are entirely dependent upon Defendant for

their business, as they are not permitted to perform services for any other company during their

time working for Defendant.


                                                 4
         Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 5 of 12



       24.     Plaintiff and Collective Action Members are not customarily engaged in an

independently established trade, occupation, profession or business.

       25.     Plaintiff and Collective Action Members typically enter into successive projects for

Defendant.

       26.     Plaintiff and Collective Action Members have little or no authority to refuse or

negotiate Defendant’s rules and policies; they must comply or risk discipline and/or termination.

       27.     Defendant instructs Plaintiff and Collective Action Members concerning how to do

their work and Defendant dictates the details of the performance of their jobs. For example:

               a.     Defendant, not Plaintiff or Collective Action Members, conduct all of the

                      billing and invoicing to Defendant’s clients for the work. Defendant bills

                      the third-party customers directly;

               b.     Plaintiff and Collective Action Members have no control over what prices

                      to charge, or the scheduling of shifts. All negotiations over the cost of the

                      work are done directly between Defendant and the third-party client;

               c.     Defendant requires Plaintiff and Collective Action Members to work the

                      entire project from inception to conclusion;

               d.     Defendant provides all training needed for Plaintiff and Collective Action

                      Members to perform their work; and

               e.     Defendant requires Plaintiff and Collective Action Members to perform in

                      accordance with Defendant’s policies, manuals, standard operating

                      procedures and the third-party client’s requirements.

       28.     Plaintiff and Collective Action Members often work approximately twelve (12)

hours per day, seven (7) days per week during their project assignments for Defendant.




                                                5
          Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 6 of 12



        29.        Plaintiff and Collective Action Members have to request Defendant’s approval for

time off. Defendant have the discretion to grant or deny such requests.

Plaintiff and Collective Action Members are not Exempt as “Computer Employees” under
the FLSA

        30.        Plaintiff and Collective Action Members provide support and training to hospital

staff in connection with electronic recordkeeping systems. Plaintiff has no specialized training or

certification in computer programming, software documentation and analysis, or testing of

computer systems or programs. Plaintiff and Collective Action Members were not working as, nor

were they similarly skilled as, computer systems analysts, computer programmers, or software

engineers, as defined in 29 C.F.R. § 541.400(a).

        31.        Plaintiff’s and Collective Action Members’ primary duties consisted of training and

aiding healthcare staff with using the new recordkeeping software, whether one on one or in a

classroom setting. Plaintiff’s and Collective Action Members’ primary duties did not include the

higher skills of the “application of systems analysis techniques and procedures,” pursuant to 29

C.F.R. § 541.400(b)(1). Plaintiff and Collective Action Members did not analyze, consult or

determine hardware, software programs or any system functional specifications for Defendant’s

clients. See id.

        32.        Plaintiff and Collective Action Members did not consult with Defendant’s

customers to determine or recommend hardware specifications. Plaintiff and Collective Action

Members did not design, develop, document, analyze, create, test or modify a computer system or

program, as defined in 29 C.F.R. § 541.400(b)(2).

        33.        While Plaintiff’s and Collective Action Members’ work involved the use of

computers, they were not “primarily engaged in computer systems analysis and programming.”

U.S. Dept. of Labor, Wage & Hour Div., Fact Sheet #17E: Exemption for Employees in Computer-



                                                    6
             Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 7 of 12



Related Occupations under the Fair Labor Standards Act (FLSA). Plaintiff and Collective Action

Members provided support and training in using electronic recordkeeping systems to Defendant’s

clients.

Plaintiff and Collective Action Members Routinely Worked in Excess of 40 Hours a Week

           34.      Plaintiff and Collective Action Members frequently worked in excess of forty (40)

hours per workweek, but were not paid overtime compensation as required by the FLSA.

           35.      Plaintiff and Collective Action Members were paid only a straight hourly rate.

           36.      Plaintiff and Collective Action Members were not provided with overtime

compensation at the rate of one and one-half (1 ½) times their regular pay rate, when they worked

more than forty (40) hours per week, as required by the FLSA.

           37.      Plaintiff and Collective Action Members were not paid on a salary basis.

Defendant Willfully Violated the FLSA

           38.      Defendant had no reasonable basis to believe that Plaintiff and the members of the

FLSA Collective were exempt from the requirements of the FLSA. Rather, Defendant either knew

or acted with reckless disregard of clearly applicable FLSA provisions in classifying Plaintiff and

the FLSA Collective Members as independent contractors. Such willfulness is demonstrated by,

or may be reasonably inferred from, Defendant’s actions and/or failures to act, including the

following:

                 a. At all times relevant hereto, Defendant maintained payroll records which reflected

                    the fact that Plaintiff and the FLSA Collective did, in fact, regularly work in excess

                    of 40 hours per week, and thus, Defendants had actual knowledge that Plaintiff and

                    the FLSA Collective worked overtime;

                 b. At all times relevant hereto, Defendant knew that it did not pay Plaintiff and the




                                                      7
Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 8 of 12



    FLSA Collective Members one and one-half (1 ½) times their regular pay rate for

    hours worked in excess of forty (40) hours per week;

 c. As evidenced by its own job offer letters and training materials for consultants, at

    all times relevant hereto, Defendant was aware of the nature of the work performed

    by consultants, and, in particular, that such individuals worked exclusively with

    healthcare workers employed by Defendant’s clients, providing basic training and

    support;

 d. As evidenced by its own job offer letters and training materials for consultants,

    Defendant knew and understood that it was subject to the wage requirements of the

    FLSA as an “employer” under 29 U.S.C. § 203(d).

 e. At all times relevant hereto, Defendant was aware that their consultants did not

    engage in: (i) computer systems analysis, computer programming, or software

    engineering, as defined in 29 C.F.R. § 541.400(a); (ii) the application of systems

    analysis techniques and procedures, as defined in 29 C.F.R. § 541.400(b)(1); or (iii)

    the design, development, analysis, creation, testing or modification of a computer

    system or program, as defined in 29 C.F.R. § 541.400(b)(2);

 f. Defendant lacked any reasonable or good faith basis to believe that its consultants

    fell within any exemption from the overtime requirements of the FLSA. Rather,

    Defendant deliberately misclassified its consultants as independent contractors in

    order to avoid paying them overtime compensation to which they were entitled;

 g. At all times relevant hereto, Defendant was aware that it would (and, in fact did)

    benefit financially by failing to pay Plaintiff and the FLSA Collective one and one-

    half (1 ½) times their regular pay rate for hours worked in excess of forty (40) hours




                                      8
         Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 9 of 12



                per week; and

             h. Thus, Defendant had (and has) a strong financial motive to violate the requirements

                of the FLSA by misclassifying tits consultants as independent contractors.

       39.      Based upon the foregoing, Defendant was cognizant that, or recklessly disregarded

whether, its conduct violated the FLSA.

                COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       40.      Plaintiff brings this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on

behalf of the FLSA Collective defined above.

       41.      Plaintiff desires to pursue her FLSA claims on behalf of all individuals who opt-in

to this action pursuant to 29 U.S.C. § 216(b).

       42.      Plaintiff and the FLSA Collective Members are “similarly situated” as that term is

used in 29 U.S.C. § 216(b) because, inter alia, all such individuals have been subject to

Defendant’s common business and compensation practices as described herein, and, as a result of

such practices, have not been paid the legally mandated overtime compensation for hours worked

over forty (40) during the workweek. Resolution of this action requires inquiry into common facts,

including, inter alia, Defendant’s common misclassification, compensation and payroll practices.

       43.      The FLSA requires non-exempt hourly employees to be compensated at a rate of

1.5 times the regular hourly rate for all hours worked over 40 in a week.

       44.      Defendant misclassified Plaintiff and FLSA Collective Members as independent

contractors, and, as a result, failed to provide them overtime compensation for hours worked in

excess of 40 a week.

       45.      The similarly situated employees are known to Defendant, are readily identifiable,

and can easily be located through Defendant’s business and human resources records.




                                                  9
         Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 10 of 12



       46.      Defendant employs many FLSA Collective Members throughout the United States.

These similarly situated employees may be readily notified of this action through U.S. Mail and/or

other means, and allowed to opt in to this action pursuant to 29 U.S.C. § 216(b), for the purpose

of collectively adjudicating their claims for overtime compensation, liquidated damages (or,

alternatively, interest) and attorneys’ fees and costs under the FLSA.

                                           COUNT I
                                   FLSA – Overtime Wages
                        (On Behalf of Plaintiff and the FLSA Collective)

       47.      All previous paragraphs are incorporated as though fully set forth herein.

       48.      The FLSA defines “employer” broadly to include “any person acting directly or

indirectly in the interest of an employer in relation to an employee...” 29 U.S.C. § 203(d).

       49.      Defendant is subject to the wage requirements of the FLSA because Defendants is

an “employer” under 29 U.S.C. § 203(d).

       50.      At all relevant times, Defendant has been an “employer” engaged in interstate

commerce and/or in the production of goods for commerce, within the meaning of the FLSA, 29

U.S.C. § 203.

       51.      During all relevant times, Plaintiff and the FLSA Collective Members have been

covered employees entitled to the above-described FLSA’s protections. See 29 U.S.C. § 203(e).

       52.      Plaintiff and the FLSA Collective Members are not exempt from the requirements

of the FLSA.

       53.      Plaintiff and the FLSA Collective Members are entitled to be paid overtime

compensation for all hours worked over forty (40) in a workweek pursuant to 29 U.S.C. §

207(a)(1).

       54.      Defendant, pursuant to its policies and practices, failed and refused to pay overtime




                                                 10
         Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 11 of 12



compensation to Plaintiff and the FLSA Collective members for their overtime hours worked by

misclassifying Plaintiff and the FLSA Collective as independent contractors.

       55.      Defendant knowingly failed to compensate Plaintiff and the FLSA Collective

Members at a rate of one and one-half (1 ½) times their regular hourly wage for hours worked in

excess of forty (40) hours per week, in violation of 29 U.S.C. § 207(a)(1).

       56.      In violating the FLSA, Defendant acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

       57.      In violating the FLSA, on information and belief, Defendant did not have any good

faith basis to rely on any legal opinion or advice to the contrary.

                                     PRAYER FOR RELIEF

        WHEREFORE Plaintiff seeks the following relief on behalf of herself and the Members

of the FLSA Collective:

             a. An order permitting this litigation to proceed as a collective action pursuant to 29

                U.S.C. § 216(b);

             b. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all potential

                members of the FLSA Collective;

             c. An order appointing Plaintiff’s attorneys as Class Counsel;

             d. Back pay damages (including unpaid overtime compensation and unpaid wages)

                and prejudgment interest to the fullest extent permitted under the law;

             e. Liquidated damages to the fullest extent permitted under the law;

             f. Litigation costs, expenses, and attorneys’ fees to the fullest extent permitted under

                the law; and

             g. Such other and further relief as this Court deems just and proper.




                                                 11
       Case 1:19-cv-10704-PBS Document 1 Filed 04/12/19 Page 12 of 12




Dated: April 12, 2019               Respectfully submitted,

                                    HEATHER DYSE,
                                     individually and on behalf of others similarly
                                    situated,

                                    /s/ Olena Savytska
                                    Olena Savytska
                                    Harold Lichten
                                    LICHTEN & LISS-RIORDAN, P.C.
                                    729 Boylston St., Suite 2000
                                    Boston, MA 02116
                                    Telephone: (617) 994-5800
                                    Facsimile: (617) 994-5801
                                    osavytska@llrlaw.com
                                    hlichten@llrlaw.com

                                    Attorneys for Plaintiff
                                    and the Proposed Collective




                                     12
